UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1324



PAUL J. MARTIN,

                                              Plaintiff - Appellant,

          versus


PATRICK INDUSTRIES, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cv-00731-WLO)


Submitted:   February 6, 2008          Decided:     February 21, 2008


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robyn B. Bennitt, BENNITT LEGAL SERVICES, Birmingham, Alabama, for
Appellant. Sheri L. Roberson, WOMBLE, CARLYLE, SANDRIDGE & RICE,
PLLC, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Paul   J.   Martin   appeals   the   district   court’s   order

granting summary judgment in favor of Appellee Patrick Industries,

Incorporated.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. Martin v. Patrick Indus., Inc., No. 1:05-cv-00731-

WLO (M.D.N.C. Mar. 13, 2007).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                 - 2 -